As filed with the Securities and Exchange Commission on September 8, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Forex International Trading Corp. (Name of small business issuer in its charter) Nevada 27-0603137 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) Forex International Trading Corp. 1618 N. Fairfax Avenue Los Angeles, California 90046 (Address, including zip code, and telephone number, of registrant's principal executive offices and principal place of business) Moshe J. Schnapp, CEO Forex International Trading Corp. 1618 N. Fairfax Avenue
